Foed, Judge:
The cases listed in schedule “A,” attached hereto and made a part hereof, were submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise marked “A” and checked JS (Examiner’s Initials) by Examiner Joseph Sollazzo (Examiner’s Name) covered by the protests enumerated above, assessed with duty at the rate of 15 per centum under Item 682.60 or at the rate of 12i/> per centum under Item 687.6050 of the Tariff Schedules of the United States, consists of integral, necessary, dedicated components of electrical X-ray apparatus or instruments which are not X-ray tubes or parts of X-ray tubes; that the rate of duty for electrical X-ray apparatus and parts thereof other than X-ray tubes and parts of X-ray tubes under the provisions of Item 709.63 of the Tariff Schedules of the United States is 5y2 per centum ad valorem.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on the basis of this stipulation, the protests being limited to the items marked with the letter “A” as aforesaid.
Accepting the foregoing stipulation of facts, we find and hold the electrical X-ray apparatus and parts (not X-ray tubes or parts), marked “A” and initialed JS on the invoices by Examiner Joseph Sollazzo, to fall within the language of item 709.63, Tariff Schedules *144of tbe United States, and as such are properly dutiable at 5y2 per centum ad valorem.
Judgment will be entered accordingly.